Title: From George Washington to Timothy Pickering, 30 April 1781
From: Washington, George
To: Pickering, Timothy


                        

                            Dear SirHead Quarters New Windsor. April 30th 1781
                        
                        I enclose to you a Letter for Major General Parsons; in which I have mentioned the return of a Detachment of
                            about 80 Continental Troops, now at Danbury, and have suggested their being employed as an Escort to the Provisions to be
                            forwarded from thence. The Commanding Officer will have Orders to afford every possible assistance to facilitate the
                            transportation; and I must desire you will make use of the occasion to the best & most extensive advantage. I am
                            Dear Sir Your Most Obedient Servant
                        
                            Go: Washington
                        
                    